PERRY, Judge
(dissenting):
I dissent. The appellant, eighteen years of age, was questioned on December 18, 1975, by Agent Coleman, of the Naval Investigative Service (NIS) concerning an alleged theft of $500 from the HASSAYAMPA Ship Store. The NIS agent began his interview by advising the appellant in accordance with Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831; Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967). When asked whether he would answer questions for the agent, the appellant replied that a shipmate had advised him to say nothing without first securing the advice of a lawyer and that he did not want the interview to continue without the presence of a lawyer. Instead of terminating the interview, it is uncontradicted that Agent Coleman “got mad” and told the appellant that by availing himself of his right to counsel the appellant “would show that he had reason to fear something . that [he] had something to be afraid of . . . something to hide; and that his commanding officer would have reason to think that he was guilty; and that if he got a lawyer his case would probably end up in a court-martial.” The appellant testified that he became frightened and responded that he did not want the case to go to court-martial and that, therefore, he would not get a lawyer. In fact, the appellant decided to forego an appointment which he had with a military lawyer the following day because of the foregoing advice. Moreover, having erroneously admonished the appellant concerning the suggested pitfalls of consulting with a lawyer, Agent Coleman continued the interview and, eventually obtained the appellant’s consent to be tested by polygraph examiners.
On January 14, 1976, the appellant was interviewed by two agents assigned to administer the polygraph test above adverted to. It is thus apparent that, even though they were not the agents who commenced interrogating the appellant on December 18, they were acting in furtherance of the investigation which Agent Coleman started and were in fact pursuing leads which Agent Coleman discovered during his unlawful continuation of the December 18 interview. They were part of the same investigation team which included Agent Coleman, who gave the appellant the erroneous advice concerning the effect of securing the advice and assistance of a lawyer. It is true that these agents commenced their interview by advising the appellant of his rights. During the interview which followed, the appellant made the inculpatory statement, later reduced to writing, which is the subject of this appeal.
The majority embraces the finding of the Court of Military Review that the December interview, at which the appellant was improperly advised of his right to counsel, did not taint the January statement. I disagree.
*488Agent Coleman not only gave erroneous advice, but contrary to Miranda v. Arizona, supra, and United States v. Tempia, supra, he continued the interview after the appellant stated his desire to consult with a lawyer before and during any interview. The agreement to submit to the polygraph examination and the statement which was ultimately obtained resulted from Agent Coleman’s failure to promptly terminate the questioning. This case thus demonstrates the soundness of the Miranda court’s reasoning. Once the accused states his desire to consult with a lawyer, he indicates his inability to cope with those who seek to question him. It is at that moment when the right to be assisted by a lawyer, guaranteed by the Sixth Amendment to the Constitution, offers its greatest protection. In my view, Agent Coleman should have promptly terminated the questioning when the appellant signalled his desire not to submit to questioning and his further desire to consult with a lawyer. Further questioning of the appellant without the presence of an attorney should not have been resumed absent a clear waiver of the right to an attorney. Under the circumstances of this case I cannot find waiver.